AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November I, 1987)


                    JOSE GONZALEZ-SOLIS                                        Case Number: 19CR2860, ·

                                                                               FEDERAL DEFENDERS
                                                                               Defendant's Attorney


REGISTRATION NO. 86353298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                               Count Number(s)
8:1325                          IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                            1
                                (Misdemeanor)

 •   The defendant has been found not guilty on count(s)
                                                                         -------------------
 IZI Count(s) UNDERLYING INFORMATION                                        dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                               TIME SERVED
 IZI Assessment: $10 WANED
 IZl Fine: WAIVED
 •

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            9/16/2019


                        r--FI[·eo·····... --                      1
                        I                                         I
                        I SEP 1 6 2019 /                                    HONORA                    . GOSSETT III

                        -l,   CLEflK, U.S. D1STRIC\ COUHT
                         ::,O<JTHERN DISTH!CT OF CALIFORNIA
                         BY
                                                            /

                                                        DEPUTY
                                                                 I
                                                                            UNITED ST                 MAGISTRATE JUDGE
